PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/621,324
Filing Date: 13 Jun 2017
Appellant(s): MEDICAL INFORMATICS CORPORATION



__________________
Richard A. Schafer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 March 2022.

Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief dated 21 March 2022
Summary of the Claimed Subject Matter
The summary of the claimed subject matter in the brief filed 21 March 2022, is correct.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 USC § 103

Response to Argument
In the Appeal brief filed on 21 March 2022, appellant argues:
In the Office Action, the Examiner combines items from multiple embodiments of de Waele without even a cursory showing that there would be a motivation to make the combination or any reasonable expectation of success… The Examiner picks from this list of embodiments without any hint of a motivation to combine disparate embodiments… Because the Examiner fails his burden even to suggest a motivation to combine features from multiple embodiments into a single rejection, the rejection is improper and should be withdrawn
	
The Examiner respectfully disagrees.
	It is respectfully submitted, the Examiner in the Final Office Action dated 27 September 2021, does not combine the multiple embodiments of de Waele, instead uses a single embodiment of de Waele to teach the claimed invention, while other elements from other embodiments are just additional data recited to show it would be obvious to modify the teachings of de Waele with the various secondary references. In particular looking at de Waele, Figures 1-4 and 6 relate to a single embodiment, while figures 5 and 7 show other embodiments. The teachings of de Waele Figures 1-4 and paragraphs [0014]-[0024] make up the majority of the rejection of the claimed limitations, the other embodiments relate to what the data of the alternate representation is, which de Waele is only relied on for showing the switching between waveform and distribution statistics (i.e., the histogram or mean/quantiles). The Examiner notes the use of cited figures and paragraphs relate to one embodiment, with additional evidence noted to show how it would be obvious to modify de Waele with the secondary references.

Appellant further argues:
The Examiner's reasoning is consistently not a "simple substitution" but extracting a feature from one reference then inserting that feature into another reference in a way that functions differently from how that feature functioned in the original reference, without any motivation or articulated reasoning other than a conclusory statement that the combination is merely a "simple substitution." That is not a "simple substitution" as understood by the Court in KSR


The Examiner respectfully disagrees.
	It is respectfully submitted, the motivation for a simple substation is provided for the teachings of Spitzer within de Waele, Kelly and Muhsin and teachings Zahniser within de Waele,
Kelly, Muhsin and Spitzer, and they would be obvious to one of ordinary skill in the art before the effective filing date.

Appellant further argues:
In the only examples given by de Waele, shown in FIGs. 4, 5, and 7, the display is a mixture of waveform and histogram data, using pixel columns in FIGs. 4 and 5, and "a different width" in FIG. 7, but de Waele nowhere suggests switching the format of "the graph" between waveform and histogram displays. Appellant's claims. At most, de Waele suggests a mixture of waveform and histogram displays, depending on the data in certain areas of the display, not a replacement of the waveform as a whole with a sequence of box and violin plots… But de Waele's dividing the data into "pixel columns" says absolutely nothing about whether de Waele would suggest to the person of skill in the art to use the "pixel column" -based display changing described by de Waele on the entire graph… Thus, not only is every example given by de Waele is based on changing the display of a part of the display from "traditional line plotting" to some other technique, de Waele explicitly denigrates a solution that uses something other than line plotting for the entire graph… There is simply nothing in de Waele that suggests that the system described therein would have been capable of doing something that no example indicates and that de Waele denigrates. The Examiner's assertion to the contrary is nothing more than improper hindsight reasoning based on Appellant's claims as a blueprint… Appellant does not dispute that waveforms and box plots are well-known techniques for displaying data. But nothing about the use of box plots in Muhsin would suggest to the person of ordinary skill in the art to switch between waveforms and box plots based on a zoom level as recited by claim 1. The Examiner's argument that the combination of Muhsin with de Waele and Kelly would be a simple substitution fails… nothing in Muhsin suggests anything other than a basic zooming operation, much less using a zoom level to trigger switching between one display format to another… What the Examiner proposes is not a simple substitution of a box plot for a waveform, contrary to the argument outlined in the Office Action… Thus, Muhsin when combined with de Waele and Kelly still fails to disclose this feature of Appellant's claims and cannot make them obvious… Therefore, no combination of any of the relied upon references teaches or suggests the feature of switching a graph between a waveform and a sequence of box plots and violin plots based on a zoom level's relationship to a zoom threshold

The Examiner respectfully disagrees.
	It is respectfully submitted, de Waele teaches switching the graph between waveform and distribution statistics (i.e., histogram and mean/quartiles), in particular the teachings of de Waele is not limited to the figures, in particular Figures 1-3 and paragraphs [0015]-[0016] and [0021], the Examiner interprets the teachings of these paragraphs teach what is required of the claim under the broadest reasonable interpretation and would teach the whole graph switching from waveform to distribution statistics based on a zoom level. In particular paragraph [0021], describes looking at the number of samples per pixel column (i.e., sub-time intervals), the zooming effects the number of samples in each pixel column, as shown in figures 1 and 2, when zooming in the entire graph is switched from distribution information to waveform, this teaches the claimed switching between waveform and distribution statistics (which the Examiner notes that this distribution information although not a box plot, consists of the same 5 elements making up what a box plot is (i.e., median, 1st/3rd quartiles, min/max), and corresponds with Appellant's specification paragraph [0066]). Therefore, one of ordinary skill in the art would understand paragraph [0021], is not limited to only switching portions of the graph, and instead when a zooming widget as taught by Muhsin, is used to modify a zoom level of de Waele, when zooming in on the graph, over a particular interval of time, the number of samples per sub-time interval would increase across the entire chart and would affect the entire graph as seen in Figures 1 and 2 of de Waele and Muhsin paragraph [0069], when exceeding the threshold.
	Additionally, the Examiner notes as stated above Muhsin was not used as a simple substitution, instead the motivation to combine the box plot and the zoom widget within the teachings of de Waele and Kelly, is "advantageously provid[ing] a trend of a monitored value or physiological parameter at a mere glimpse" (Muhsin: paragraphs [0088]-[0092]), therefore one of ordinary skill in the art would find it obvious to use the box plot within the switching of de Waele between waveform and statistical information. The simple substitution is taught by the combination of Spitzer within de Waele, Kelly and Muhsin and is relied for showing one of ordinary skill in the art before the effective filing date would find it obvious to include the use of violin plots in conjunction with box plots as taught by Spitzer within the teachings of de Waele, Kelly and Muhsin for switching the graph from a waveform to a box plot. Therefore, it is the combination of de Waele, Kelly, Muhsin and Spitzer teaching the switching of the graph based on a zooming level between waveform and box/violin plot.

Appellant further argues:
The Examiner mischaracterizes Zahniser by a selective omission of key language in the text quoted in the Office Action, indicated by an ellipsis… the omitted text significantly changes the meaning. Rather than selecting a single element on the graph as suggested by the Examiner's improper quotation, Zahniser explicitly recites a technician as selecting multiple data points by "dragging a bounding box" around them to identify the points for which the statistical information is desired… Zahniser necessarily generates statistical information related to the selected multiple data points only after that selection has been made… Nothing in Zahniser or any other reference relied upon by the Examiner, alone or in combination, teaches or suggests displaying such pre-calculated statistical information upon selecting a box plot in the graph, thus the relied upon references fail to achieve the claimed feature and cannot make claim 1 obvious… The problem with this "simple substitution" argument is that it depends upon the mischaracterization of both Zahniser and de Waele. As shown above, contrary to the Examiner's assertion, Zahniser does not and indeed cannot disclose displaying statistical information that "was used for generating the selected box plot."… There is an inherent contraction in the Examiner's argument: de Waele cannot both teach "displaying the statistical information" and "not explicitly teach displaying this statistical information."… Nothing in that graph or in the text of paragraph [0025] of de Waele, which describes it… displaying various measures related to the data in a region, such as a graph of the mean of the data sample in that region. Nothing in de Waele suggests that the various measures disclosed in FIG. 5 and paragraph [0025] are displayed in response to any action by the user of the system of de Waele… Appellant respectfully submits this mischaracterizes the references. A simple substitution of the technique of Zahniser would at most replace the graphical information of de Waele with a pop-up window of some statistical information that is calculated only after a user generates a bounding box around some portion of the graph of de Waele… What the Examiner proposes is not a "simple substitution" but a hindsight-based reworking of disparate elements in de Waele and Zahniser to fit the blueprint of Appellant's claim

The Examiner respectfully disagrees.
	It is respectfully submitted, the claim only requires selection of the plot, which is taught by Zahniser paragraphs [0094]-[0095], teaching a technician selecting a plot for display of statistical data, which teaches what is required of the claim under the broadest reasonable interpretation. The Examiner notes although the data in Zahniser does not explicitly teach that this statistical information related to the plots is pre-calculated, the teachings of de Waele show that this data is determined in de Waele paragraph Figure 5 [0025], and is the data that was used to generate statistical information, and as shown in figure 5 can be displayed. Therefore, the simple substitution is used to show it would be obvious to one of ordinary skill in the art to include selection of data on a graph to display statistical information as taught by Zahniser within the teachings of calculation statistical information for display of a graph between waveform and statistical distribution based on a zooming level as taught by de Waele, Kelly, Muhsin and Spitzer since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.